Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the beam report" in page 47.

There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the terminal" in page 48.

There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the terminal" in page 48.



Claims 2-3, 6, 7 are also rejected to as being dependent upon a rejected base claim.

Claim 8 recites the limitation "the beam report" in page 49.

There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the terminal" in page 50.

There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the terminal" in page 50.

There is insufficient antecedent basis for this limitation in the claim.

Claims 9-11, 14-16 are also rejected to as being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,887,814 in view of Sadiq et al. US 2018/0034531 

	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
US Pat 10,887,814
1
2
3
4
5
6
7


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 10,887,814.  The differences have been bolded for purposes of clarity.
Claim 1 of the present application 
Claim 1 of U.S. Patent No. 10,887,814
A non-transitory computer-readable storage medium, wherein a computer
program is stored in the computer-readable storage medium, a processor executes the computer program to: 

monitor a quality parameter of at least one beam link;

and determine, according to the quality parameter of the beam link, at least
one beam link subjected to a quality loss;  in the case that at least a first preset quantity of beam link of the at least one beam link subjected to the quality loss is a beam link of a target antenna panel, determine that a shielding event of the target antenna panel is detected and sending the beam report to a network;  

wherein the beam report comprises one or more of: first indication information indicating an occurrence of the shielding event on the target antenna panel, a quantity of the beam link subjected to the quality loss, an identity of a downlink transmission beam of the beam link subjected to the quality loss, a quality parameter of the beam link subjected to the quality loss.
A method of sending a beam report, applied to a terminal and comprising: 




monitoring a quality parameter of at least one beam link;  and 

determining, according to the quality parameter of the beam link, at least one 
beam link subjected to a quality loss;  in the case that at least a first  preset quantity of beam link of the at least one beam link subjected to the quality loss is a beam link of a target antenna panel, determining that a shielding event of the target antenna panel is detected and sending the beam report to a network;  

wherein the beam report comprises one or more of: first indication information indicating an occurrence of the shielding event on the target antenna panel, a quantity of the beam link subjected to the quality loss, an identity of a downlink transmission beam of the beam link subjected to the quality loss, a quality parameter of the beam link subjected to the quality loss. 


As the table above illustrates, the limitations of claim not are a non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program.
However, Sadiq discloses a non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program (para#24, 37, 49,161,191-193,240,242). Sadiq further teaches device (900, 1305) including computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program (para#159-161,191-193).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by Sadiq and a non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by Sadiq
Claims 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,887,814 in view of Sadiq et al. US 2018/0034531 

	The following table illustrates the conflicting claim pairs: 
Present Application
8
9
10
11
12
13
14
15
16
US Pat 10,887,814
9
10
11
12
13
14
15
16
17


The following table illustrates a mapping of the limitations of claim 8 of the present application when compared against the limitations of claim 9 of US Pat 10,887,814.  The differences have been bolded for purposes of clarity.
Claim 8 of the present application 
Claim 9 of U.S. Patent No. 10,887,814
A non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program to: 

monitor received signal strength information of at least one beam link; 

determine that a shielding event of the beam link is detected and sending the beam report to a network, in the case that a quantity of the beam link of which the received signal strength information meets a first preset condition is greater than or equal to a second preset quantity;

wherein the beam report comprises one or more of: third indication information 

A method of sending a beam report, applied to a terminal and comprising: 




monitoring received signal strength information of at least one beam link;

determining that a shielding event of the beam link is detected and sending the beam report to a network, in the case that a quantity of the beam link of which the received signal strength information meets a first preset condition is greater than or equal to a second preset quantity; 

wherein the beam report comprises one or more of: third indication information 
which the received signal strength information meets the first preset condition, the received signal strength information of the beam link of which the received signal strength information meets the first preset condition.


As the table above illustrates, the limitations of claim not are non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program.
However, Sadiq discloses a non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program (para#24, 37, 49,161,191-193,240,242). Sadiq further teaches device (900, 1305) including computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program (para#159-161,191-193).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 8 as taught by Sadiq and a non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 8 as taught by Sadiq and a non-transitory computer-readable storage medium, wherein a computer program is stored in the computer-readable storage medium, a processor executes the computer program for the benefit of enabling beam measurement reporting amongst other (para#15, 24, 39, 43).(KSR-using of known techniques to improve similar device in the same way).

Allowable Subject Matter
The claims would be allowable if a Terminal Disclaimer is filed, to overcome the Double Patenting rejection(s), set forth in this Office action. In addition, the 112 rejection of the claims needed to be overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAHEL GUARINO/Primary Examiner, Art Unit 2631